          Case 1:20-cv-00110-KRS Document 32 Filed 11/25/20 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO


LESLIE MARQUEZ,
     Plaintiff,

vs.                                                     CIV NO. 1:20-CV-110-JCH-KRS


ANDREW SAUL,
Commissioner of Social Security,
Defendant.

                                   ORDER FOR EXTENSION

        Upon consideration of Defendant’s First Unopposed Motion for Extension of Time (Doc.

31) to file a response brief to Plaintiff’s Motion to Reverse and/or Remand (Doc. 28), the Court

having reviewed the motion and being otherwise fully advised, FINDS that the motion is well

taken and is GRANTED.

        IT IS THEREFORE ORDERED that Defendant shall have until December 28, 2020, to

file a response, and Plaintiff shall have until January 11, 2021, to file a reply, if any.




                                                ___________________________________
                                                KEVIN R. SWEAZEA
                                                United States Magistrate Judge

SUBMITTED AND APPROVED BY:

Electronically submitted 11/24/20
KIRSTEN A. WESTERLAND
Special Assistant United States Attorney


Electronically approved 11/24/20
BENJAMIN EILERS DECKER
Attorney for Plaintiff

                                                   1
